DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2021 and 10/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claims 12, 16. It is not clear, what is further limitation of the claims 12 and 16. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yukishima et al. (9,180,771) in view of Getta et al. (9,302,734).
 	Yukishima et al. in figures 1-11, disclose a drive device for an electric vehicle. The drive device comprises an in-wheel motor (including a stator 23, a rotor 24), 5a reduction gear (B) that reduces rotational speed of the in-wheel motor and transmits resultant rotation to a drive wheel of the electric vehicle, an axle housing (see figure 2) that accommodates the in-wheel motor, a reduction gear housing (not number, see figure 2) that accommodates the reduction gear and is coupled to the axle housing and 10a tire shaft (28) having a tubular shape that couples the drive wheel and the reduction device to each other. Yukishima et al. disclose a transmission member that transmits rotation of the movable ring gear to the drive wheel. The axle housing and the reduction gear housing are arranged inside the tire shaft, 25and the tire shaft couples the drive wheel and the transmission member to each other.  Yukishima et al. fail to show a sun gear driven by the in-wheel motor; a first planetary gear that is arranged to be meshed with the sun gear and has a 15first number of teeth; a fixed ring gear that is meshed with the first planetary gear and arranged non- rotatably; a second planetary gear that is coupled to the first planetary gear and has a second number of teeth that is smaller than the first number of teeth; 20a movable ring gear that is meshed with the second planetary gear and arranged rotatably.
 	Getta et al. (9,302,734) in figures 1-8, disclose a drive device for an electric bicycle comprising a motor (4), a sun gear (50), first planetary gears (51, 52, 53), a fixed ring gear (54). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yukishima et al. by further comprising the sun gear disclosed by Getta et al. in order to provide a high degree of speed reduction.
 	Regarding claim 2, Yukishima et al. disclose a supporting member that is disposed on an outer circumferential surface of the axle housing and supports the tire shaft.  
 	Regarding claim 3, Yukishima et al. disclose the transmission member and the tire shaft, which are splined to each other.  
 	Regarding claim 4, Yukishima et al. disclose the reduction 10gear housing comprising a first housing portion (22) fixed to the axle housing and a second housing portion (22c) fixed to the axle housing and fixing the fixed ring gear (33a). The first housing portion and the second housing portion being splined to each other.  
 	15 Regarding claim 5, Getta et al. disclose a rotation shaft of the in-wheel motor and the sun gear, which are splined to each other.  
 	Regarding claim 6, Yukishima et al. in figures 5-6, disclose a spacer provided between the axle housing and the reduction gear housing.20 The axle housing and the reduction gear housing being coupled to each other via the spacer.  
	Regarding claim 8, Yukishima et al. in figures 5-6, disclose a tire shaft (28b) having a tubular shape that couples the drive wheel and the transmission 20member to each other and a bearing (28a) provided inside the tire shaft. The transmission member comprises an axle portion including a first shaft portion (25) having a rod shape and a second shaft portion coupled to each of an end portion of the first shaft portion and the tire shaft. 25The reduction gear housing comprises a bearing support portion (33) having a tubular shape that extends inside the tire shaft, and4419-01715US_specification the bearing is provided on an outer circumferential surface of the bearing support portion and rotatably supports the first shaft portion.  

Allowable Subject Matter
Claims 9-10, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record don’t disclose the first planetary gear and the second planetary gear are helical gears with opposite helix angles, and the first planetary gear and the second planetary gear have a first helix angle and a second helix angle respectively, which satisfy a relationship:  
    PNG
    media_image1.png
    19
    194
    media_image1.png
    Greyscale
 10where 0i represents the first helix angle of the first planetary gear, Pi represents a first tangential force produced in accordance with the first helix angle, 32 represents the second helix angle of the second planetary gear, and P2 represents a second tangential force produced in accordance with the second helix angle.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618